By the Court.
This motion is overruled on the authority of The Board of Commissioners of Hamilton County v. Mighels, 7 Ohio St. 109.
At the date of the decision above named, original section 7 of the act of March 12, 1853 (S. & C. 244), was in force, and it is claimed by plaintiff in error that the liability of boards of county commissioners to be sued, is extended to cases for negligence in the discharge of their official duties by implication arising from the act of March 30, 1868 (S. & S. 89), amending that section, whereby the capacity of such *601•boards to sue is extended to cases for damages done to the property of the county. We think no such implication -arises.

Motion overruled.